Exhibit 10.4

 

Atlantic Tele-Network, Inc.

Form of

Notice of Grant of Incentive Stock Option
and Option Agreement

 

Administrator

 

Participant Name:

10 Derby Square

 

ID:

Salem, MA 01970

 

 

(978) 619-1300

 

 

 

Atlantic Tele-Network, Inc., a Delaware corporation (the “Company”), hereby
grants to the Participant named above (“you”) an incentive stock option (the
“Option”) to purchase the number of shares of Common Stock, par value $0.01 per
share (the “Stock”) of the Company set forth below on the terms of this Notice
of Grant of Incentive Stock Option and Option Agreement (this “Agreement”),
subject to your acceptance of this Agreement and the provisions of the Atlantic
Tele-Network, Inc. 2008 Equity Incentive Plan, as amended from time to time (the
“Plan”). The Option is intended to qualify as an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended.

 

Date of grant:

 

Number of shares:

 

Exercise Price per share:

 

Vesting:  The Option will vest and become exercisable on the following schedule:

 

on or after                         , 20    , as to              shares,

on or after                         , 20    , as to              additional
shares,

on or after                         , 20    , as to              additional
shares, and

on or after                         , 20    , as to              additional
shares.

 

Expiration:   The Option will expire on, and may not be exercised for any shares
after                           , 20    (the “Expiration Date”).

 

By your signature below, you agree with the Company to the terms of this
Agreement.

 

Atlantic Tele-Network, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Date

 

 

 

 

 

 

 

 

 

 

 

Participant

 

Date

 

1

--------------------------------------------------------------------------------


 

Terms of Stock Options

 

1.     Plan Incorporated by Reference. The provisions of the Plan are
incorporated into and made a part of this Agreement by this reference.
Capitalized terms used and not otherwise defined in this Agreement have the
meanings given to them in the Plan. The Committee administers the Plan, and its
determinations regarding the interpretation and operation of the Plan and this
Agreement are final and binding. The Board may in its sole discretion at any
time terminate or from time to time modify and amend the Plan as provided
therein. You may obtain a copy of the Plan without charge upon request to the
Company’s Corporate Secretary.

 

2.     Number of Shares; Exercise Price. The number of shares of Stock subject
to the Option and the Exercise Price to be paid for each share upon exercise of
the Option, both of which are subject to adjustment as provided in the Plan, are
stated on the first page of this Agreement.

 

3.     Exercisability of Option. The Option will vest and may be exercised from
time to time, while you are employed by the Company or one of its Affiliates,
for the respective numbers of shares and at the times stated in the vesting
schedule on the first page of this Agreement, subject to the other terms hereof.
You shall not earn any rights under the Option except in conformity with such
schedule and until all other conditions that are required to be met in order to
exercise the Option have been satisfied.

 

4.     Termination of Employment; Non-Competition and Non-Solicitation;
Forfeiture.

 

4.1   Upon termination of your employment with the Company and its Affiliates
for any reason, any portion of the Option that is unvested as of the termination
date will be canceled for no value. If your termination is:

 

·                for any reason other than death or disability, any portion of
the Option that is then vested may be exercised only during the 90 calendar days
following the termination date;

 

·                due to your death or disability (as determined by the
Committee), any portion of the Option that is then vested may be exercised only
during the one calendar year following the termination date;

 

In any event, the Option will expire without value on, and may not be exercised
as to any shares after, the Expiration Date. Authorized leave of absence or
absence on military or government service shall not constitute termination of
your employment for this purpose so long as either (a) such absence is for a
period of no more than 90 calendar days or (b) your right to re-employment after
such absence is guaranteed either by statute or by contract.

 

4.2   While employed or engaged by the Company or one of its Affiliates and for
a period of one year after the termination or cessation of such employment or
engagement for any reason, you will not, without the Company’s prior written
consent, directly or indirectly: (i) engage in any business or enterprise
(whether as owner, partner, officer, director, employee, consultant, investor,
lender or otherwise, except as the holder of not more than 1% of the outstanding
stock of a publicly-held company) that is competitive with the Company’s or the
Affiliate’s business, including but not limited to any business or enterprise
that develops, manufactures, markets, licenses, sells or provides any product or
service that competes with any product or service developed, manufactured,
marketed, licensed, sold or provided, or planned to be developed, manufactured,
marketed, licensed, sold or provided, by the Company while you are employed or
engaged by the Company or the Affiliate, in the geographic area in which the
Company or the Affiliate operates; (ii) either alone or in association with
others, sell or attempt to sell to any person or entity that was, or to whom the
Company had made or received a proposal to become, a customer or client of the
Company at any time during the term of my employment or engagement with the
Company, any products or services that are competitive with any products or
services developed, manufactured, marketed, sold or provided by the Company; or
(iii) either alone or in association with others, recruit, solicit or hire in
any capacity any employee of the Company, or induce or attempt to induce any
employee of the Company to discontinue his or her employment relationship with
the Company.

 

4.3   Notwithstanding any other provision of this Agreement, (i) the Option,
whether or not vested in whole or in part, shall be canceled and forfeited and
(ii) you shall be obligated to (a) transfer to the Company any shares previously
issued upon exercise of the Option and (b) pay to the Company all gains realized
by any person from the

 

2

--------------------------------------------------------------------------------


 

disposition of any such shares if: (I) your employment with the Company or any
Affiliate is terminated for cause or (II) following termination of employment
for any reason, either (A) the Company determines that you engaged in conduct
while an employee that would have justified termination for cause or (B) you
violate any of the provisions set forth in Section 4.2 of this agreement or any
confidentiality or non-competition agreement with the Company or any Affiliate.
Termination for cause means criminal conduct involving a felony in the U.S. or
the equivalent of a felony under the laws of other countries, material
violations of civil law related to your job responsibilities, fraud, dishonesty,
self-dealing, breach of your obligations regarding the Company’s intellectual
property, or willful misconduct that the Committee determines to be injurious to
the Company.

 

4.4   In addition to the remedies provided herein, the Company shall be entitled
to equitable relief, including specific performance and injunctive relief, to
ensure the your compliance with the provisions set forth in Section 4.2 of this
Agreement or any confidentiality or non-competition agreement with the Company
or any Affiliate.

 

It is your responsibility to exercise the Option, if at all, before the
Expiration Date or any earlier date that the Option is terminated. The Company
is not responsible for notifying you before your right to exercise ceases and
will not make any adjustment if the Option terminates unexercised.

 

5.     Method of Exercise. The Option may only be exercised for the purchase of
whole shares. To exercise the Option, you or your legal representative must
deliver to the Company, in the manner prescribed by the Company, notice of
exercise specifying the number of vested shares with respect to which the Option
is being exercised, accompanied by payment of the aggregate Exercise Price for
such shares (i) in cash or by certified check, (ii) in the form of a payment
commitment of a financial or brokerage institution acceptable to the Committee,
(iii) if and as then permitted by the Committee, in shares of Stock (including
without limitation shares withheld from those issuable under the Option) valued
at their Fair Market Value on the date of delivery (which may, in the
Committee’s discretion, be by attestation) or withholding, or (iv) in such other
form as the Committee may approve. Promptly following such notice and payment
(but subject to Sections 6 and 7 hereof), the Company will deliver to you (or
such legal representative) the number of shares for which the Option is being
exercised.

 

6.     Withholding Taxes. You are responsible for any income or other tax
liability attributable to the Option. It is a condition to the issuance of
shares upon exercise of the Option that you shall pay to the Company, or make
provision satisfactory to the Committee for payment of, any taxes required by
law to be withheld with respect to the exercise of the Option no later than the
date of the event creating the tax liability. The Company and its Affiliates
may, to the extent permitted by law, deduct any such tax obligations from any
payment of any kind for your benefit. In the Committee’s discretion, the minimum
tax obligations required by law to be withheld with respect to the exercise of
the Option may be paid in whole or in part in shares of Stock, including shares
withheld from the exercise of the Option, valued at their Fair Market Value on
the date of withholding or delivery.

 

7.     Compliance with Law; Lock-Up Agreement. The Company shall not be
obligated to issue or deliver any shares of Common Stock upon exercise of the
Option if it determines that the delivery or issuance would violate the terms of
the Company’s policy regarding insider trading (including as a result of your
need to engage in a sale of those shares in order to pay applicable withholding
taxes). The Company shall not be obligated to issue any shares of Stock or other
securities upon exercise of the Option unless the Company is satisfied that all
requirements of law or any applicable stock exchange in connection therewith
(including without limitation the effective registration or exemption of the
issuance of such shares or other securities under the Securities Act of 1933, as
amended, and applicable state securities laws) have been or will be complied
with, and the Committee may impose any restrictions on your rights as it shall
deem necessary or advisable to comply with any such requirements. You further
agree hereby that, as a condition to the purchase of shares upon exercise of the
Option, you will enter into and perform any underwriter’s lock-up agreement
requested by the Company from time to time in connection with public offerings
of the Company’s securities.

 

8.     Rights as Stockholder. You shall have no rights as a stockholder with
respect to any shares of Stock or other securities covered by the Option until
the issuance of such shares or other securities. No adjustment shall be made for
dividends or other rights for which the record date occurs before the date of
any such issuance.

 

3

--------------------------------------------------------------------------------


 

9.     Effect on Your Employment. Neither the adoption, maintenance, or
operation of the Plan nor the award of the Option confers upon you any right to
continue your employment with the Company or any Affiliate, nor shall they
interfere with the rights of the Company or any Affiliate to terminate or
otherwise change the terms of such employment or service at any time, including,
without limitation, the right to promote, demote or reassign you from one
position to another in the Company or any Affiliate. Unless the Committee
otherwise provides in any case, your employment with an Affiliate shall be
deemed to terminate for purposes of the Plan when such Affiliate ceases to be an
Affiliate of the Company.

 

10.   Nontransferability. You may not assign or transfer the Option or any
rights under it except by will or by the laws of descent and distribution, and
it shall be exercisable during your life only by you or your legal
representative.

 

11.   Corporate Events. The terms of the Option may be changed without your
consent as provided in the Plan upon a change in control of, or certain other
corporate events affecting, the Company. Without limiting the foregoing, the
number and kind of shares or other securities or property issuable upon exercise
of the Option or the Exercise Price may be changed, the vesting schedule may be
accelerated, the Option may be assumed by another issuer, or the Option may be
terminated, as the Committee may consider equitable to the participants in the
Plan and in the best interests of the Company. Notwithstanding anything to the
contrary in the foregoing, an unvested Option shall become 100% vested upon a
qualifying termination of your employment (as determined by the Committee) upon
the occurrence of a change in control (as defined by the Committee from time to
time).

 

12.   Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the applicable laws of the United States of America
and the law (other than the law governing conflict of law questions) of the
State of Delaware except to the extent the laws of any other jurisdiction are
mandatorily applicable.

 

13.   Amendment and Termination of the Option. The Option may be amended or
terminated by the Company before the Expiration Date, with or without your
consent, as permitted by the Plan.

 

Incentive Stock Option Provisions:  This Option is intended to qualify as an
Incentive Stock Option, as stated on page 1 of this Agreement. Incentive Stock
Option tax treatment requires compliance with a number of factors, and the
Company gives no assurance that this Option will, in fact, be treated as an
Incentive Stock Option, even if stated on page 1 hereof. You agree to notify the
Company promptly in the event that you sell, transfer, exchange or otherwise
dispose of any shares of Stock issued upon exercise of any Incentive Stock
Option before the later of (i) the second anniversary of the date of grant of
the Option and (ii) the first anniversary of the date such shares were issued
upon exercise of the Option.

 

* * * *

 

4

--------------------------------------------------------------------------------